ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                )
                                                )
    Luedtke Engineering Company                 )      ASBCA No. 60628
                                                )
    Under Contract No. W912P4-14-C-0024         )

    APPEARANCES FOR THE APPELLANT:                    Jeffrey M. Gallant, Esq.
                                                      Thomas M. Keranen, Esq.
                                                       Clark Hill PLC
                                                       Detroit, MI

    APPEARANCES FOR THE GOVERNMENT:                   Thomas J. Warren, Esq.
                                                       Acting Engineer Chief Trial Attorney
                                                      Bryan E. Miller, Esq.
                                                      Kimberly A. Rowles, Esq.
                                                       Engineer Trial Attorneys
                                                       U.S. Army Engineer District, Buffalo

                                   ORDER OF DISMISSAL

          The dispute has been settled. The appeal is dismissed with prejudice.

          Dated: 14 February 2018



                                                    c&:jJ~~
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals


           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 60628, Appeal of Luedtke Engineering
    Company, rendered in conformance with the Board's Charter.

          Dated:



                                                    JEFFREY D. GARDIN


I                                                   Recorder, Armed Services
                                                    Board of Contract Appeals


I